Citation Nr: 1036097	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-34 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received regarding 
the issue of service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression, to include as 
secondary to a service-connected skin disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression, to include as 
secondary to a service-connected skin disability.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).

4.  Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty service from February 1976 to 
May 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September and October 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran appeared at a Travel Board hearing in July 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, and entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2004 rating decision denied entitlement to service 
connection for an acquired psychiatric disability.  In absence of 
a timely appeal, that decision is final.

2.  The evidence submitted since the May 2004 rating decision, by 
itself, or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for an acquired 
psychiatric disability.  The evidence also raises a reasonable 
possibility of substantiating that claim.

3.  The pertinent medical evidence of record shows that the 
Veteran does not have the mental capacity to handle the 
disbursement of VA funds.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.310 (2009).

2.  The Veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.353 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
have been met. There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in correspondence dated in January, March, and 
September 2006 of the information and evidence needed to 
substantiate and complete a claim.  VA informed the Veteran of 
how disability evaluations and effective dates are assigned in 
September 2006.

With respect to a request to reopen a previously denied claim, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided with this information in the 
January 2006 correspondence.

The United States Courts of Appeals for the Federal Circuit and 
for Veterans Claims have held that once a claim is granted, the 
claim is substantiated and additional VCAA notice is not 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA and private medical records, and affording 
the Veteran with examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
and personnel records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claim file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

A disability is also service connected if it is proximately due 
to or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice- connected disease.  38 C.F.R. § 
3.310(b).

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009). If a 
claim has been previously denied and that decision is final, the 
claim can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.

In a May 2004 rating decision, entitlement to service connection 
for an acquired psychiatric disorder was denied.  The Veteran did 
not perfect an appeal.  Hence, that rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In the May 2004 rating decision service connection was denied 
because there was no evidence that a psychiatric disorder was 
aggravated by active duty service, or service-connected skin 
disability.  Thus, for evidence to be new and material, it must 
show that the Veteran's acquired psychiatric disability is caused 
or aggravated by the service-connected skin disability, or 
evidence that it was incurred or aggravated during active duty 
service.

In November 2005, the Veteran requested to reopen his claim.

Evidence of record at the time of the May 2004 decision included 
service treatment records, personnel records, statements provided 
by the Veteran, and post-service VA and private treatments 
records.  

Evidence received since the final May 2004 decision includes VA 
treatment records, including a July 2006 VA mental health 
examination report.  The Board finds that this evidence is new as 
it was not previously considered.  It is also material in that it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  The July 2006 VA 
medical opinion specifically suggests a relationship between a 
currently psychiatric disorder and service-connected skin 
disability.  (The Veteran's "pseudofolliculitis barbae may 
further exacerbate to a minor extent his underlying illness.")  
While the conditional nature of this statement arguably is not a 
sufficient basis upon which to grant service connection, see, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder "may or 
may not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship), the July 2006 report is sufficient to reopen the 
claim.

Accordingly, the claim is reopened.

Competency

Laws and Regulation

According to VA standards, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract or 
to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
38 C.F.R. § 3.353(c).  Determinations as to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the holding 
of incompetency.  Id.

In an October 2006 rating decision, the RO found the Veteran not 
competent to handle disbursement of funds.  The Veteran appealed 
this determination in July 2007.  

Here, a careful review of all of the evidence of record confirms 
that the Veteran is incapable of personally handling his VA 
benefits.  38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 
525 (1996).

In a July 2006 VA mental health examination report, the Veteran 
reported a history of psychotic symptoms dating back to his time 
in elementary school.  He reported that his symptoms continued 
through high school and during the service.  He indicated his 
father had been institutionalized and his mother had a nervous 
breakdown.  The Veteran reported he developed a skin condition 
during puberty and that he has anxiety related to his psychotic 
symptoms, as perceived rejection secondary to his physical 
appearance.  He further asserted being depressed due to his skin 
condition.  

Upon mental health examination, the examiner reported chronic 
persistent psychotic symptoms dating back to childhood and 
presently including paranoia, ideas of reference, delusions of 
persecution, delusions of thought control, special messages from 
the television, and "cars giving me signs."  The Veteran also 
reported visual hallucinations and "daydreaming."  Further, he 
endorsed a history of ongoing cannabis abuse, and remote cocaine 
and benzodiazepines abuse.  He did not report any remissions in 
his psychotic symptoms.  The examiner opined that the appellant's 
behavior during the examination was inappropriate.  The examiner 
diagnosed schizoaffective disorder, and cannabis abuse.  The 
examiner opined given that the Veteran's states he is actively 
responding to psychotic symptoms, he was not currently clinically 
stable enough to best manage his own financial affairs in his own 
best interest.  The examiner added that his disorder was further 
exacerbated by his ongoing substance abuse.  

During the Veteran's July 2010 personal hearing before the 
undersigned Veterans Law Judge, the Veteran stated that he pays 
his bills and receives his Social Security payments directly.  

Analysis

After reviewing the claims file, the Board finds that there is no 
competent medical evidence to show that the Veteran is competent 
to manage his own funds.  The above-cited competent medical 
evidence provides significant evidence against the Veteran's 
claim.  While the appellant asserts that he is competent to 
manage his own funds, his statements are not the required 
evidence to establish this as fact. 38 C.F.R. § 3.353(c).  Simply 
put, there is no competent medical evidence of record showing he 
is competent to manage his VA benefits.  Therefore, he is not 
entitled to the presumption of competency because the most 
probative evidence against his claim far outweighs the evidence 
supporting it.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 
(2009).

The Board has carefully considered the Veteran's lay opinion.  
There is, however, no indication that either the Veteran has had 
any medical training whatsoever.  Hence, the Veteran is not shown 
to be capable of making medical conclusions.  Thus, his 
statements regarding his competency are themselves not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the 
Veteran is competent to report what and how he thinks, this does 
not equate being competent to provide a medical opinion 
addressing his competence to handle VA funds.

As the evidence clearly and convincingly establishes the 
Veteran's lack of competence to manage his VA funds, the benefit-
of-the-doubt doctrine does not apply and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Sanders v. Principi, 17 Vet. App. 329 (2003).


ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder is granted.

The Veteran is incompetent to handle VA funds without limitation.  
The appeal is denied.


REMAND

Given the Board's decision to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, claimed 
as anxiety and depression, to include as secondary to a service-
connected skin disability, and given the fact that the RO did not 
address the claim on the merits, it would be premature for the 
Board to do so at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, this case is REMANDED for the following action.

During the July 2010 hearing, the Veteran testified that he was 
receiving Social Security disability benefits for psychiatric 
disorder.  While Social Security decisions are not controlling 
for VA determinations, medical records held by that agency may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Hence, when VA is put on notice of the existence of Social 
Security records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Masors v. Derwinski, 2 Vet. 
App. 180 (1992).  Thus, further development is required.  

The issue of entitlement to a total disability evaluation based 
on individual unemployability due to service connected disorders 
is deferred pending final adjudication of the above claim on the 
merits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Social 
Security Administration and request copies 
of all medical records used in determining 
the Veteran's entitlement to disability 
benefits.  If the RO cannot locate such 
records, the RO must specifically document 
what attempts were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, after conducting any 
additional development warranted, to 
include a new VA examination if 
appropriate, the AMC/RO must readjudicate 
the Veteran's claim for entitlement to an 
acquired psychiatric disorder, claimed as 
anxiety and depression, to include as 
secondary to a service-connected skin 
disability on the merits; and the claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If either determination 
remains unfavorable to the Veteran, he 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has the 
right to submit additional evidence and argument on the matter 
or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
 DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


